DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended): A high-performance component system comprising: 
a ceramic or ceramic matrix composite (CMC) substrate; 
a multilayer abradable track adjacent to the substrate, wherein the multilayer abradable track comprises a plurality of alternating layers along a thickness of the multilayer abradable track, wherein the plurality of alternating layers comprises at least one relatively porous abradable layer and at least one relatively dense layer, wherein a porosity of the at least one relatively dense layer is lower than a porosity of the at least one relatively porous abradable layer, 
wherein the at least one relatively dense layer comprises a rare earth monosilicate, and 
wherein the at least one relatively porous abradable layer comprises a rare earth disilicate; and 
a rotating component configured to abrade both the at least one relatively dense layer and the least one relatively porous layer of the multilayer abradable track when the rotating component moves relative to the multilayer abradable track on the substrate.
Claim 2 (Currently Amended): The high-performance component system of claim 1, wherein the at least one relatively porous abradable layer exhibits a porosity between [[about]] 10 vol. % and [[about]] 40 vol. %.  
Claim 3 (Currently Amended): The high-performance component system of claim 1, wherein the at least one relatively dense layer exhibits a porosity less than [[or about]] 15 vol. %.
Claim 7 (Currently Amended): The high-performance component system of claim 5, wherein the EBC has a porosity of less than [[about]] 5 vol.%.
Claim 10 (Currently Amended): The high-performance component system of claim 1, wherein the multilayer abradable track runs along a cylindrical surface defined by a [[substantially]] cylindrical shroud.
Claim 12 (Currently Amended): A high-performance component system comprising: a metallic substrate; a multilayer abradable track adjacent to the substrate, wherein the multilayer abradable track comprises a plurality of alternating layers along a thickness of the multilayer abradable track, wherein the plurality of alternating layers comprises at least one relatively porous abradable layer and at least one relatively dense layer, wherein a porosity of the at least one relatively dense layer is lower than a porosity of the at least one relatively porous abradable layer, and wherein the at least one relatively dense layer comprises a base oxide of zirconia or hafnia and at least one rare earth oxide; and a rotating component configured to abrade both the at least one relatively dense layer and the least one relatively porous layer of the multilayer abradable track when the rotating component moves relative to the multilayer abradable track on the substrate.
Claim 13 (Currently Amended): The high-performance component system of claim 12, wherein the at least one relatively porous abradable layer exhibits a porosity between [[about]] 10 vol. % and [[about]] 40 vol. %.
Claim 14 (Currently Amended): The high-performance component system of claim 12, wherein the at least one relatively dense layer exhibits a porosity less than [[or about]] 15 vol. %.  
Claim 20 (Currently Amended): The high-performance component of claim 12, wherein the multilayer abradable track runs along a cylindrical surface defined by a [[substantially]] cylindrical shroud.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Wilford on 7/13/2022.

Allowable Subject Matter
Claims 1-7, 10, 12-17, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches the layers with the material and dense and porous layers as an EBC layer. These layers are known not to be abraded as found in the search and discussion in the interview dated 6/7/2022. These layers to protect the CMC substrate being abradable is considered allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745